DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/20/2021 and 08/03/2021.  Claims 1-20 are pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/503,246, filed on July 03, 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,005,592. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘592 Patent Claim 1 Claims
An apparatus, comprising at least one processor and a transceiver, wherein:
A configuration method for channel state information measurement, comprising:
the at least one processor is configured to generate parameter information of a resource in which a channel state information (CSI) reference signal is located,
generating, by a first network device, parameter information of a resource in which a channel state information (CSI) reference signal is located,
wherein the parameter information includes frequency domain indication information of the CSI reference signal and one or more parameters of: subcarrier spacing information of the resource, cyclic prefix length information of the resource, frame structure time length information of the resource, or symbol quantity information of the resource, and
wherein the parameter information includes frequency domain indication information of the CSI reference signal and one or more parameters of: subcarrier spacing information of the resource, cyclic prefix length information of the resource, frame structure time length information of the resource, or symbol quantity information of the resource, and
wherein the frequency domain indication information indicates a frequency band in which the CSI reference signal is located; and
wherein the frequency domain indication information indicates a frequency band in which the CSI reference signal is located; and
the transceiver is configured to send the parameter information to a network device.
sending, by the first network device, the parameter information to the second network device.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application and claim 1 of the ‘592 overlaps in scope in that it claims variously and essentially the same limitations as those in claim 1 of the ‘592 patent.  There are differences between the claims in claim format as depicted in the italic words and using different wording but meaning is the same as depicted in the bolded words.  Pertaining the difference in claim format, it appears that the instant application’s claim 1 is drawn to an apparatus and the ‘592 patent’s claim 1 is drawn to a method.  Such difference is obvious to those skilled in the art of claim drafting to draft an apparatus claim from reading a method claim.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Pertaining the difference using different wording but meaning is the same, it is also deemed obvious to those skilled in the art of claim drafting to do so for the same rationale as beforementioned.
As per claims 2-7, the claims are deemed obvious over claims 2-6 of the ‘592 patent with a note that claims 6-7 calling for additional limitation of subcarrier spacing of 15KHz.  It is inherent that claims 2-6 of the ‘592 patent operating in the subcarrier spacing of 15KHz.


Instant Application Claim 8 Claims
‘592 Patent Claim 7 Claims
A non-transitory computer readable storage medium comprising instructions which, when executed by an apparatus, cause the apparatus to
A configuration method for channel state information measurement, comprising:
receive parameter information of a resource in which a channel state information (CSI) reference signal is located from a network device,
receiving, by a second network device, parameter information of a resource in which a channel state information (CSI) reference signal is located from a first network device,
wherein the parameter information includes frequency domain indication information of the CSI reference signal and one or more parameters of: subcarrier spacing information of the resource, cyclic prefix length information of the resource, frame structure time length information of the resource, or symbol quantity information of the resource, and
wherein the parameter information includes frequency domain indication information of the CSI reference signal and one or more parameters of: subcarrier spacing information of the resource, cyclic prefix length information of the resource, frame structure time length information of the resource, or symbol quantity information of the resource, and
wherein the frequency domain indication information indicates a frequency band in which the CSI reference signal is located; and
wherein the frequency domain indication information indicates a frequency band in which the CSI reference signal is located; and
receive the CSI reference signal on the frequency band based on the one or more parameters.
receiving, by the second network device, the CSI reference signal on the frequency band based on the one or more parameters.


Rationales:
From the above claim comparison, one can see that claim 8 of the instant application and claim 7 of the ‘592 overlaps in scope in that it claims variously and essentially the same limitations as those in claim 7 of the ‘592 patent.  There are differences between the claims in claim format as depicted in the italic words and using different wording but meaning is the same as depicted in the bolded words.  Pertaining the difference in claim format, it appears that the instant application’s claim 8 is drawn to an instructions stored thereon a non-transitory computer readable medium and the ‘592 patent’s claim 7 is drawn to a method.  Such difference is obvious to those skilled in the art of claim drafting to draft an instruction claim from reading a method claim.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Pertaining the difference using different wording but meaning is the same, it is also deemed obvious to those skilled in the art of claim drafting to do so for the same rationale as beforementioned.
As per claims 9-12, the claims are deemed obvious over claims 8-12 of the ‘592 patent with a note that claims 12-13 calling for additional limitation of subcarrier spacing of 15KHz.  It is inherent that claims 8-12 of the ‘592 patent operating in the subcarrier spacing of 15KHz.
As per group claims 14-20, the claims call for instructions stored thereon a non-transitory computer readable medium having limitations variously and essentially mirrored functional limitations of apparatus claims 1-7, respectively.  Thus, the claims are deemed obvious over claims 1-6 of the ‘592 patent for the same rationales applied to apparatus claims 1-7 as above discussed.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claim variously and essentially the same limitations as those in claims 1-12 of the ‘592 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkvall et al. (US 2017/0331577).
Tomeba et al. (US 11,057,847).
Kim et al. (US 2019/0159191).
Chen et al. (US 2018/0084593).
You et al. (US 2018/0007683).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 31, 2022